             Case 3:20-cv-00822-LEK-ML Document 60 Filed 04/30/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

 YOUNG AMERICA’S FOUNDATION;
 BINGHAMTON UNIVERSITY COLLEGE                          Civil Action No. 3:20-CV-822 (LEK/ML)
 REPUBLICANS; and JON LIZAK, President
 of the College Republicans of Binghamton
 University,

              Plaintiffs,

        v.


 HARVEY STENGER, President of SUNY-
 Binghamton, in his official and individual
 capacities; BRIAN ROSE, Vice President for
 Student Affairs of SUNY Binghamton, in his
 official and individual capacities; JOHN
 PELLETIER, Chief of SUNY-Binghamton UPD,
 in his official and individual capacities;
 COLLEGE PROGRESSIVES, a student
 organization at SUNY-Binghamton;
 PROGRESSIVE LEADERS OF TOMORROW
 (“PLOT”); STUDENT ASSOCIATION OF
 BINGHAMTON UNIVERSITY,

              Defendants.




                   MOTION FOR LEAVE TO PROCEED AS NON-PARTY, OR,
                       IN THE ALTERNATIVE, AS AMICUS CURIAE

       Non-party Aviva Friedman hereby moves this Court for an order authorizing her to proceed

in this action as a non-party or as an amicus curiae, and, in support, states as follows:

   1. On July 22, 2020, Plaintiffs Young America’s Foundation, Binghamton University College

       Republicans, and Jon Lizak (“Plaintiffs”) filed the Complaint in this action, naming as a

       defendant, among others, Progressive Leaders of Tomorrow (“PLOT”). ECF No. 1, at 1.

       The 75-page Complaint nowhere mentions non-party Aviva Friedman. Plaintiffs attempted

       to serve Defendant PLOT at an address affiliated with non-party Aviva Friedman. ECF No.

                                                    1
         Case 3:20-cv-00822-LEK-ML Document 60 Filed 04/30/21 Page 2 of 4



       59, at 3-4. On this basis, Plaintiffs have now moved for a declaration of effective service on

       Defendant PLOT. ECF No. 59 (the “Motion”).

   2. Although Aviva Friedman is not named as a defendant in the Complaint in this action, and

       is not a representative or agent of PLOT, and therefore cannot accept service on PLOT’s

       behalf, out of an abundance of caution, Aviva Friedman sent a letter motion to this Court

       and to Plaintiffs’s attorneys, alerting them to this discrepancy. ECF No. 55.

   3. Plaintiffs nonetheless filed their Motion, ECF No. 59, with this Court on March 16, 2021.

       As their Complaint makes clear, PLOT is a “collective of advocates” and not a student

       group. ECF No. 1 at 9. As Plaintiffs concede, it is an unincorporated entity. ECF No. 59 at

       6. It cannot properly be named as a defendant to a lawsuit, and certainly not this lawsuit,

       which attempts to attribute constitutional violations to PLOT, a non-state actor.

   4. WHEREFORE, Aviva Friedman respectfully requests an order from the Court authorizing

       her to proceed in this action as a non-party (or, in the alternative, as an amicus curiae) and

       to file the attached Memorandum opposing Plaintiffs’ Motion on the grounds that:

          a. PLOT lacks capacity to be sued under Federal Rule of Civil Procedure 17(b), based

              on Plaintiffs’ own submissions; and

          b. By causing the Complaint to be served on Aviva Friedman and Masai Andrews,

              Plaintiffs have in any event failed to properly serve PLOT under Federal Rule of

              Civil Procedure 4.

As the attached Memorandum notes, on the record before the Court, it would be appropriate to

dismiss PLOT as a defendant.


       Respectfully submitted, this 30th day of April, 2021.


                                                       s/ Rebecca Chapman
                                                       Rebecca Chapman
                                                   2
Case 3:20-cv-00822-LEK-ML Document 60 Filed 04/30/21 Page 3 of 4



                                   The Civil Liberties Defense Center
                                   1430 Willamette St. #359
                                   Eugene, Oregon 97401
                                   Phone: 541.687.9180
                                   rchapman@cldc.org

                                   Attorney for non-party Aviva Friedman




                               3
       Case 3:20-cv-00822-LEK-ML Document 60 Filed 04/30/21 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served upon all counsel

of record in this action via the Court’s CM/ECF system, this 30th day of April 2021.



                                                   /s/ Rebecca Chapman
                                                Rebecca Chapman
